NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10114

                Plaintiff-Appellee,             D.C. No.
                                                2:18-cr-00019-JAM-KJN-1
 v.

SAMMY DAVIS DEWITT MORGAN,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Sammy Davis Dewitt Morgan appeals pro se from the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Morgan contends that the district court did not consider his argument that his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
health conditions, role as caregiver to his mother, and post-sentencing

rehabilitation constituted extraordinary and compelling reasons for compassionate

release, and wrongly treated U.S.S.G. § 1B1.13 as binding in violation of United

States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). The record reflects, however,

that the district court sufficiently considered Morgan’s arguments. See Chavez-

Meza v. United States, 138 S. Ct. 1959, 1965-67 (2018) (affirming use of a form

order by the original sentencing judge to deny a sentence reduction motion and

noting that the judge certified on the form that he had reviewed the motion).

Moreover, the court did not cite § 1B1.13 or otherwise indicate that it relied on it

to deny Morgan’s motion. Instead, the court concluded that relief was not

warranted in light of the substantial time remaining on Morgan’s sentence and the

18 U.S.C. § 3553(a) factors. The court did not err in deciding the motion solely on

the basis of the § 3553(a) factors, nor did it abuse its discretion in concluding that

those factors did not support compassionate release in Morgan’s case. See United

States v. Keller, 2 F.4th 1278, 1281, 1284 (9th Cir. 2021) (stating standard of

review and explaining that a district court need not decide whether defendant has

shown extraordinary and compelling reasons before denying compassionate release

on the basis of the § 3553 factors).

      AFFIRMED.




                                           2                                    21-10114